995 A.2d 954 (2010)
297 Conn. 912
Ahmed Kenyatta EBRON
v.
COMMISSIONER OF CORRECTION.
SC 18627.
Supreme Court of Connecticut.
Decided June 15, 2010.
Michael Proto, assistant state's attorney, in support of the petition.
Jennifer L. Bourn, deputy assistant public defender, in opposition.
The petition by the commissioner of correction for certification for appeal from the Appellate Court, 120 Conn.App. 560, 992 A.2d 1200 (2010), is granted, limited to the following issues:
"1. Did the Appellate Court properly affirm the habeas court's judgment that the petitioner received ineffective assistance of counsel in his criminal trial?
"2. If the Appellate Court properly affirmed the judgment, did the Appellate Court also properly affirm the habeas court's order for relief?"